Sykes, J.,
delivered the opinion of the court.
The appellee, who was plaintiff in the lower court, filed a petition for a writ of mandamus against W. W. Lockard, *239superintendent of education of Yazoo county, in which petition she alleged that she had been duly and lawfully selected by the trustees of Antioch Public School as teacher of same for the scholastic year beginning the 18th of October, 1915; that she held a first-grade license, and that it was the duty of the superintendent to contract with her as said teacher, at a salary of not less than twenty-five dollars a month, under section 4522, Code 1906; that said superintendent refused to contract with her, as provided in said section, hut only offered her the sum of twenty dollars per month. The prayer of said petition is that a writ of mandamus issue, directing the said county superintendent to contract with petitioner.
A demurrer was interposed to this petition and overruled by the court. Defendant below declined to plead further and judgment was entered against him, from which this appeal is prosecuted without bond.
The scholastic term to which the appellee was elected to teach has long since expired. Therefore there is no practical question before this court for decision. Rights already lost, and wrongs already perpetrated, cannot be corrected by mandamus. McDaniel v. Hurt et al., 92 Miss. 197, 41 So. 381; Pafhausen v. State ex rel. Loposer, 94 Miss. 103, 47 So. 897.
The appellant is therefore dismissed.

Dismissed.